319 So. 2d 739 (1975)
In re James BLEVINS
v.
STATE.
Ex parte James Blevins.
SC 1401.
Supreme Court of Alabama.
September 11, 1975.
Wesley M. Lavender, Decatur, Michael E. Sparkman, Hartselle, for petitioner.
No appearance for the State.
SHORES, Justice.
Petition of James Blevins for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Blevins v. State, 56 Ala.App. 115, 319 So. 2d 734.
Writ denied.
HEFLIN, C. J., and MERRILL, MADDOX and JONES, JJ., concur.